 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN ERIC PARTANEN,                              Case No. 1:21-cv-00588-NONE-BAM
12                     Plaintiff,                     ORDER GRANTING STIPULATION
                                                      EXTENDING DEADLINE FOR
13          v.                                        DEFENDANTS TO ANSWER OR
                                                      OTHERWISE PLEAD TO PLAINTIFF’S
14   WESTERN UNITED STATES PIPE                       AMENDED COMPLAINT
     BAND ASSOCIATION, et al.,
15                                                    (Doc. 25)
                       Defendants.
16

17

18

19          On June 18, 2021, the parties filed a stipulation to extend the deadline for Defendants
20   Western United States Pipe Band Association and Jeff Mann to answer or otherwise respond to
21   Plaintiff’s first amended complaint. (Doc. 25.) Having considered the stipulation, the request for
22   an extension of time is GRANTED. The deadline for Defendants to answer or otherwise respond
23   to Plaintiff’s first amended complaint is HEREBY EXTENDED to July 16, 2021.
24
     IT IS SO ORDERED.
25

26      Dated:     June 21, 2021                             /s/ Barbara   A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
